EXHIBIT A
                                                PAYCHECK_SE
                        INDIVIDUAL_ PAYROLL_R               SETTLEMENT FINANCIAL_TRANS
    COMPANY_NAME                                TTLEMENT_D
                           NAME       UN_DATE                  _TYPE         _AMT
                                                    ATE
BLACKROCK SERVICES PS    Hsu, Austin 09/03/2019 09/05/2019      ACH        $2,317.50
BLACKROCK SERVICES PS    Hsu, Austin 09/16/2019 09/20/2019      ACH        $2,317.50
BLACKROCK SERVICES PS    Hsu, Austin 10/02/2019 10/04/2019      ACH        $2,317.50
BLACKROCK SERVICES PS    Hsu, Austin 10/16/2019 10/18/2019      ACH        $2,317.50
BLACKROCK SERVICES PS    Hsu, Austin 01/04/2020 01/07/2020      ACH        $2,320.50
BLACKROCK SERVICES PS    Hsu, Austin 03/31/2020 04/03/2020      ACH        $6,841.00
BLACKROCK SERVICES PS    Hsu, Austin 04/15/2020 04/17/2020      ACH        $6,841.00
BLACKROCK SERVICES PS    Hsu, Austin 04/26/2020 04/29/2020      ACH        $6,841.00
BLACKROCK SERVICES PS    Hsu, Austin 05/04/2020 05/06/2020      ACH        $5,670.00
BLACKROCK SERVICES PS    Hsu, Austin 05/19/2020 05/21/2020      ACH        $2,882.30
PRODIGY HOLDINGS PLLC    Hsu, Austin 05/26/2020 05/29/2020      ACH        $1,497.20
BLACKROCK SERVICES PS    Hsu, Austin 06/03/2020 06/05/2020      ACH        $2,950.65
SEQUOIA WEST PS          Hsu, Austin 06/04/2020 06/08/2020      ACH        $2,681.30
EVERGREEN FOREST CORP    Hsu, Austin 06/05/2020 06/09/2020      ACH        $2,972.00
HUGGTOPUS CORPORATION    Hsu, Austin 06/05/2020 06/09/2020      ACH        $2,928.65
PRODIGY HOLDINGS PLLC    Hsu, Austin 06/05/2020 06/09/2020      ACH        $2,681.30
PRODIGY HOLDINGS PLLC    Hsu, Austin 06/12/2020 06/16/2020      ACH        $1,361.30
BLACKROCK SERVICES PS    Hsu, Austin 06/20/2020 06/24/2020      ACH        $2,812.95
EVERGREEN FOREST CORP    Hsu, Austin 06/20/2020 06/24/2020      ACH        $2,849.60
SEQUOIA WEST PS          Hsu, Austin 06/20/2020 06/24/2020      ACH        $2,681.30
PRODIGY HOLDINGS PLLC    Hsu, Austin 06/20/2020 06/26/2020      ACH        $1,222.60
EVERGREEN FOREST CORP    Hsu, Austin 07/03/2020 07/07/2020      ACH        $2,802.00
HUGGTOPUS CORPORATION    Hsu, Austin 07/03/2020 07/07/2020      ACH        $2,997.00
EVERGREEN FOREST CORP    Hsu, Austin 07/26/2020 07/29/2020      ACH        $4,811.25
HUGGTOPUS CORPORATION    Hsu, Austin 07/26/2020 07/29/2020      ACH        $5,303.25
                                                    PAYCHECK_
                        INDIVIDUAL_   PAYROLL_RUN_             SETTLEMENT FINANCIAL_T
    COMPANY_NAME                                   SETTLEMENT_
                           NAME            DATE                   _TYPE    RANS_AMT
                                                       DATE
BLACKROCK SERVICES PS                   03/06/2019  03/08/2019     ACH      $2,993.00
BLACKROCK SERVICES PS                   03/20/2019  03/22/2019     ACH      $1,598.00
BLACKROCK SERVICES PS                   04/03/2019  04/05/2019     ACH      $1,598.00
BLACKROCK SERVICES PS                   04/17/2019  04/19/2019     ACH      $1,598.00
BLACKROCK SERVICES PS                   05/01/2019  05/03/2019     ACH      $1,598.00
BLACKROCK SERVICES PS                   05/15/2019  05/17/2019     ACH      $1,598.00
BLACKROCK SERVICES PS                   05/29/2019  05/31/2019     ACH      $1,598.00
BLACKROCK SERVICES PS                   06/26/2019  06/28/2019     ACH      $1,598.00
BLACKROCK SERVICES PS                   07/12/2019  07/16/2019     ACH      $1,949.75
BLACKROCK SERVICES PS                   08/07/2019  08/09/2019     ACH      $1,949.75
BLACKROCK SERVICES PS                   07/24/2019  08/09/2019     ACH      $1,949.75
BLACKROCK SERVICES PS                   08/21/2019  08/23/2019     ACH      $1,949.75
BLACKROCK SERVICES PS                   09/03/2019  09/05/2019     ACH      $2,317.50
BLACKROCK SERVICES PS                   09/16/2019  09/20/2019     ACH      $2,317.50
BLACKROCK SERVICES PS                   10/02/2019  10/04/2019     ACH      $2,317.50
BLACKROCK SERVICES PS                   10/16/2019  10/18/2019     ACH      $2,317.50
BLACKROCK SERVICES PS                   11/05/2019  11/06/2019     ACH      $2,317.50
BLACKROCK SERVICES PS                   11/16/2019  11/20/2019     ACH      $2,317.50
BLACKROCK SERVICES PS                   12/04/2019  12/06/2019     ACH      $2,317.50
BLACKROCK SERVICES PS                   12/17/2019  12/20/2019     ACH      $2,317.50
BLACKROCK SERVICES PS                   01/04/2020  01/07/2020     ACH      $2,320.50
BLACKROCK SERVICES PS                   01/17/2020  01/22/2020     ACH      $2,320.50
BLACKROCK SERVICES PS                   02/04/2020  02/05/2020     ACH      $2,320.50
BLACKROCK SERVICES PS                   02/17/2020  02/20/2020     ACH      $2,320.50
BLACKROCK SERVICES PS                   03/03/2020  03/05/2020     ACH      $2,320.50
BLACKROCK SERVICES PS                   03/18/2020  03/20/2020     ACH      $2,320.50
BLACKROCK SERVICES PS                   04/09/2020  04/13/2020     ACH      $2,320.50
BLACKROCK SERVICES PS                   04/20/2020  04/22/2020     ACH      $2,320.50
BLACKROCK SERVICES PS                   05/04/2020  05/06/2020     ACH      $5,670.00
BLACKROCK SERVICES PS                   05/19/2020  05/21/2020     ACH      $2,882.30
PRODIGY HOLDINGS PLLC                   05/26/2020  05/29/2020     ACH      $1,361.30
BLACKROCK SERVICES PS                   06/03/2020  06/05/2020     ACH      $2,950.65
SEQUOIA WEST PS                         06/04/2020  06/08/2020     ACH      $2,802.00
EVERGREEN FOREST CORP                   06/05/2020  06/09/2020     ACH      $2,802.00
HUGGTOPUS CORPORATION                   06/05/2020  06/09/2020     ACH      $2,955.59
PRODIGY HOLDINGS PLLC                   06/05/2020  06/09/2020     ACH      $2,802.00
PRODIGY HOLDINGS PLLC                   06/12/2020  06/16/2020     ACH      $1,498.00
BLACKROCK SERVICES PS                   06/20/2020  06/24/2020     ACH      $2,882.30
EVERGREEN FOREST CORP                   06/20/2020  06/24/2020     ACH      $2,802.00
SEQUOIA WEST PS                         06/20/2020  06/24/2020     ACH      $2,802.00
PRODIGY HOLDINGS PLLC                   06/20/2020  06/26/2020     ACH      $1,361.30
EVERGREEN FOREST CORP                   07/03/2020  07/07/2020     ACH      $2,802.00
HUGGTOPUS CORPORATION                   07/03/2020  07/07/2020     ACH      $2,997.00
EVERGREEN FOREST CORP                   07/26/2020  07/29/2020     ACH      $4,811.25
HUGGTOPUS CORPORATION   07/26/2020   07/29/2020   ACH   $5,303.25
PRODIGY HOLDINGS PLLC   07/03/2020   08/05/2020   ACH   $1,617.00
